DETAILED ACTION
	This office action is in response to the amendment filed on 29 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-2 and 4-14 are currently pending: 1-2 and 4-14 have been amended; and 3 has been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 29 January 2021), with respect to the rejection of claims 1-2 and 4-14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-2 and 4-14. In addition, claim 3 has been canceled.
In view of changes made to the title in response to issues raised in a previous Office Action, the objection to the title is withdrawn.
	In view of changes made to claims 6-7, the rejection under 35 USC §112(b), indefinite, is hereby withdrawn.
	Further, in view of changes made to claim 14, the rejection under 35 USC §101 is withdrawn.
Drawings
limitation “the object changing section does not change the external appearance of the user object representing the target user when the target user object is within a predetermined distance of both the user object representing the browsing user and a user object representing a third user, and wherein the object changing section does change the external appearance of the user object representing the target user when the target user object is greater than the predetermined distance from the user object representing the browsing user but less than the predetermined distance from the user object representing the third user” must be shown (i.e. a flow diagram or a block diagram illustrating the algorithm(s)) must be shown or the feature(s) canceled from the claim (s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
	Claims 1-2 and 4-12 are objected to because of the following informalities: claim 1 recites, in part, ‘wherein the object changing section does not change the external appearance of the user object when the browsing user is registered as the friend of the target user, wherein the object changing changes the external appearance of the user object when the browsing user is not registered as the friend of the target user’, which should be, ‘wherein the object changing section does not change the external appearance of the user object when the browsing user is registered as a [[the]] friend of the target user, wherein the object changing section changes the external appearance of the user object when the browsing user is not registered as the friend of the target user’ (please note, claims 2 and 4-12 are dependent on claim 1, and therefore also comprise the above limitation).
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an “external appearance information acquiring section for acquiring external appearance information”, an “object generating section for generating a user object”, an “object changing section for changing an appearance of a user object”, and a “relationship data acquiring section for acquiring relationship data” in claims 1-2, 4-12 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure is defined as follows in PGPUB US 2020/0118349 A1: “external appearance information acquiring section” (hardware (camera) - software combination, [0027-0028]); “object generating section” (hardware - software 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, claim 2 recites, “in a case where the relationship between the browsing user and the target user is low, the object changing section changes” which is indefinite because a ‘low’ relationship is subjective, and it is unclear how one of ordinary skill in the art could determine a ‘low’ relationship with sufficient clarity. As such, claim 2 is indefinite.
	For purposes of examination, though, a random relationship will be interpreted as a low relationship. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 9 are rejected under U.S.C. 103 as being unpatentable over Lievens et al (US 2013/0188862 A1; Lievens), in view of Smith et al (US 2009/0183071 A1; Smith).
RE Claim 1, Lievens discloses an information processing apparatus (Lievens: [0001], “The present invention relates to a method and apparatus for censoring content in images”) comprising:
an external appearance information acquiring section acquiring external appearance information associated with external appearance of a target user (Lievens: fig. 1, ‘identify 3d object to be censored’, and fig. 5a, illustrating an image of two people; [0022-0023], “A 3D image, for being displayed on a 3D screen, of which some content part is to be censored, is first undergoing a search for identifying this content to be censored ... Once the object to be censored is identified on the 3D image ... In case of e.g. a human being”; please note, in identifying content (e.g. a human being) within an image, Lievens’ apparatus implicitly 
an object generating section generating a user object representing the target user in a virtual space on a basis of the external appearance information (Lievens: fig. 4, ‘generate 3D pixels of corresponding 3D object to be censored’, and fig. 5b, illustrating virtual ‘replacement’ objects for target objects in fig. 5a; [0025], “Once the object to be censored in 2D is determined, its pixels on the corresponding images are as well known, and they can be used to generate 3D voxels by known techniques”; please note, in generating Lievens’ replacement object, an ‘object generating section’ is implied); and an object changing section changing an external appearance of the user object (Lievens: fig. 1, ‘replace 3D object to be censored with 3D replacement object’; [0025], “These 3D voxels then constitute the 3D object to be censored and they can be replaced by voxels with a different content”; please note, in replacing an object, an ‘object changing section’ is implied);
wherein an image representing a situation of the virtual space including the changed user object is presented to the browsing user (Lievens: fig. 5b; [0027-0028], “FIG. 50 [sic, should be 5a] and b refer to 3D images, for being presented on a 3D display ... FIG. 5b shows the result of the censoring operation”).
However, although Lievens does not expressly teach,
Smith (in the field of visualization of avatars in a virtual world) discloses designating a relationship of an object as a friend of a user object (Smith: [0003], avatar identity designated as a ‘friend’ of a user’s avatar), changing an external appearance of a user object, depending on a relationship between a browsing user who browses the user object, and the target user (Smith: fig. 1, providing an algorithm for ‘tagging’ object(s) and specifying the presentation of tagged information based on a relationship to another object; [0029], defining visual and/or auditory properties associated with tagged object(s), wherein an external appearance (e.g., color, symbol, other visual options) may be assigned to object(s) dependent on proximity to another object),
wherein the object changing section does not change the external appearance of the user object when the browsing user is registered as the friend of the target user (Smith: [0027], identify other object/avatar to a user object/avatar (e.g., a ‘friend’, please note, a person having ordinary skill in the art (a PHOSITA) can designate an object as a ‘friend’ to 
wherein the object changing changes the external appearance of the user object when the browsing user is not registered as the friend of the target user (Smith: [0029], visual option (e.g., include/attach visual symbols, color schemes applied to ‘tagged’ object) may be paired with designating the ‘tagged’ object as a ‘co-worker’ object; please note, a visual change causes a change in external appearance of the ‘tagged’ object when the ‘tagged’ object is within a proximity range of the user’s object).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Smith’s method of changing an external appearance of a user object (dependent on whether a second user object is a friend of the user object) with Lievens information processing apparatus, with the expected benefit of increasing the amount of information that can be quickly communicated to users of the combined Lievens/Smith apparatus by showing visually the friendship status between displayed user objects.
RE Claim 4, Lievens/Smith teaches the information processing apparatus according to claim 1, and Smith further discloses wherein the object changing section changes the external appearance of the user object representing the target user depending on a positional relationship, within the virtual space, between the user object representing the target user, and the user object representing the browsing user (Smith: fig. 4, ‘visual display of tagged information’ 408 associated with ‘user avatar’ 406 and ‘tagged avatar’ 402, where both ‘tagged avatar’ 402 and ‘user avatar’ 406 are within proximity distance 404; [0038], “FIG. 4 is an illustration of an example of presentation 400 of tagged information to the user (not shown) when a tagged avatar 402 is or comes within the predetermined proximity range 404 of the user's avatar 406”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Smith’s method of changing the external appearance of a user object dependent on a positional relationship between the user object and 
RE Claim 9, Lievens/Smith discloses the information processing apparatus according to claim 1, Lievens also teaches the external appearance information acquiring section acquires information associated with a distance image obtained by photographing the target user as the external appearance information (Lievens: [0025], “This technique can also be performed starting from 2D images from a same scene, taken by 2D stereoscopic cameras. These 2D images will be combined to generate a 3D image, of which a 3D object is to be censored”; please note, Lievens’ stereoscopic cameras acquire stereo images which are similar to Applicant’s distance images acquired with a stereo camera (see PGPUB US 2020/0118349 A1, [0074])), and
in addition discloses the object generating section arranges a plurality of unit volume elements within the virtual space on a basis of the information associated with the distance image, thereby generating the user object (Lievens: [0023], “Once the object to be censored is identified on the 3D image, it will be replaced, on the 3D image, by a 3D replacement object. In case of e.g. a human being, this may be a 3D avatar. However, also the 3D voxels, constituting the 3D object to be censored, can just be replaced by other voxels with a totally different content ... All these 3D replacement voxels, again constitute a 3D replacement object”).

Claims 2 and 12 are rejected under U.S.C. 103 as being unpatentable over Lievens, in view of Smith, and further in view of Finn et al (US 2010/0083148 A1; Finn).
RE Claim 2, Lievens/Smith teaches the information processing apparatus according to claim 1, and even though Lievens/Smith does not appear to expressly disclose,
Finn (in the field of avatar appearance transformations) discloses in a case where the relationship between the browsing user and the target user is low, the object changing section changes the external appearance of the user object to external appearance different from that of the target user (Finn: [0043], “Randomization may be introduced in the configuration of the chameleon avatar, in one embodiment changing chameleon avatar 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Finn’s method of changing the external appearance of the chameleon avatar to be different from the external appearance of the target avatar, with Lievens/Smith’s information processing apparatus comprising a method of changing the external appearance of an object/avatar in order to make the interaction between objects more life-like since the appearance of real objects/people may also be unpredictably variable (Finn, [0030]).
RE Claim 12, Lievens/Smith teaches the information processing apparatus according to claim 9.
Yet, although Lievens/Smith does not appear to expressly disclose,
Finn teaches an object changing section replaces the plurality of unit volume elements with a previously prepared three-dimensional model, thereby changing the external appearance of the user object (Finn: [0039], “a chameleon avatar may maintain its current state or return to a default or other pre-defined appearance”).
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Finn’s method of replacing voxels of an avatar/object with a previously prepared 3D model to change the external appearance of the object with Lievens/Smith’s apparatus, with the expected benefit of reducing the computational load of changing the external appearance of the object since it is much easier to replace an object with a previously prepared 3D model than to construct a new 3D model.

Claims 5 and 14 are rejected under U.S.C. 103 as being unpatentable over Lievens, in view of Smith, and further in view of Hardy et al (US 2014/0228118 A1; Hardy).
RE Claim 5, Lievens/Smith discloses the information processing apparatus according to claim 4, and in addition Smith teaches the object changing section does not change the external appearance of the user object representing the target user when the target user object is within a predetermined distance of both the user object representing the browsing user and a user object representing a third user (Smith: fig. 4, illustrating a ‘user avatar’ 406 (target user object), ‘tagged avatar’ 402 (browsing user), and ‘secondary avatar’ 412 (third user) within proximity range represented by circle 404; [0029], audible option, in lieu of visual, may be specified so that when an object is within a specified proximity range, audible alerts, pre-recorded sounds, etc. may be delivered by an avatar/object; please note, Smith’s object can deliver an auditory alert (external appearance is not changed) when the user object is within a proximity range of the tagged object and Smith’s secondary object/avatar).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Smith’s method of not changing the external appearance of a user object when the user object is within a predetermined distance of a second user object and a third user object with Lievens/Smith’s information processing apparatus in order to provide a means of alerting users (without changing the visual appearance of the user object) of the combined apparatus of a situation where other objects are relatively close to the user object.
Still, even though Lievens/Smith fails to expressly disclose,
Hardy (in the field of visualizing virtual objects in real-world video clips) teaches the concept of changing the appearance of an object when the object is greater than a predetermined distance from a user/camera position (Hardy: fig. 8, object 802; [0116], “In this embodiment, the name tags change depending on the proximity of the character within the environment to the viewer, or camera position. The full name tag 802, when a character is further away changes to a smaller tag 802 and as the distance is increased, fades away completely”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Hardy’s method of changing the appearance of an object when the object is greater than a predetermined distance from a reference position with Lievens/Smith’s apparatus, with the expected benefit of increasing the realism of virtual objects displayed in a virtual environment by making far-away object appear smaller in size than nearby objects.
Even yet, although Lievens/Smith/Hardy does not expressly disclose,
wherein the object changing section does change the external appearance of the user object representing the target user when the target user object is greater than the predetermined distance from the user object representing the browsing user but less than the predetermined distance from the user object representing the third user.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use concepts taught by Lievens/Smith/Hardy to have the situation where the external appearance of a user object representing a target object is changed when the target user object is greater than a predetermined distance from the user object representing the browsing user but less than a predetermined distance from the user object representing the third user in order to increase the amount of information that can be communicated visually since relative distance between displayed objects can be used to show positional relationships between the displayed objects.
RE Claim 14, Lievens discloses a non-transitory computer readable medium having stored thereon a program for a computer (Lievens: [0008], “Still further, articles of manufacture comprising computer usable medium having a computer readable program embodied in said medium may be provided. Such program codes comprise instructions which, when executed on a computer system, cause a computer system to perform one or more methods and/or process elements for configuring a chameleon avatar in response to data associated with a target avatar within a virtual universe, as described above and elsewhere herein”), the program comprising: by an external appearance information acquiring section, acquiring external appearance information associated with external appearance of a target user (Lievens: fig. 1, ‘identify 3d object to be censored’, and fig. 5a, illustrating an image of two people; [0022-0023], “A 3D image, for being displayed on a 3D screen, of which some content part is to be censored, is first undergoing a search for identifying this content to be censored ... Once the object to be censored is identified on the 3D image ... In case of e.g. a human being”; please note, in identifying content (e.g. a human being) within an image, Lievens’ apparatus implicitly obtains ‘external appearance information’ of a target user using an appearance acquiring section).


Claims 6-7 are rejected under U.S.C. 103 as being unpatentable over Lievens, in view of Smith, and Dawson et al (US 2010/0083140 A1; Dawson), and further in view of Pose et al (US  5,841,439 A; Pose).
RE Claim 6, Lievens/Smith teaches the information processing apparatus according to claim 1, and Smith also teaches changing methods are assigned by a target user (Smith: [0026], disclosing the use of a gui to enter ‘tagged’ information, such as color or symbols representing changing methods, about objects in a virtual environment).
Even so, although Lievens/Smith does not appear to disclose,
Dawson (in the same field of endeavor) teaches a relationship data acquiring section acquiring a disclosure permission policy relating to disclosure permission to other users of the user object representing the target user (Dawson: figs. 2-3, ‘key recognizer’ 202 (relationship data acquiring section – see [0027]); [0022], “The logic machine 200 comprises a key recognizer component 202 configured to recognize keys associated with a virtual universe user avatar … The logic machine 200 also has an appearance renderer component 206 configured to render or transform a specified avatar's appearance as displayed to a virtual universe user through a client application as a function of the key recognizer component 202 and the appearance selector component 204 outputs, for example by visually rendering a specified avatar to a VU user with a pre-defined appearance associated with a recognized key associated with the specified avatar or with another avatar”),
wherein the object changing section changes the external appearance of the user object by using a method selected from a plurality of changing methods in accordance with contents of the disclosure permission policy (Dawson: [0023], “Through the use of appearance keys a viewer may change the appearance of another avatar, for example selecting one of a plurality of available appearances, some of which may be predefined”).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Dawson’s method of giving permission to 
Yet, even though Lievens/Smith/Dawson does not appear to expressly disclose,
Pose (in the field of updating graphical models) teaches the concept of assigning a priority arrangement of elements (Pose: col. 27:14-19, “By sorting the objects into a priority order based on their required update rates, the most important changes in object appearance can be rendered first, thus guaranteeing that if perchance there is insufficient rendering capacity the best possible result has been achieved”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Pose’s method of assigning a priority arrangement of elements with Lievens/Smith/Dawson’s apparatus comprising a way of assigning changing methods by a target user, and comprising a plurality of recognized key elements (e.g., changing methods) so the combined Lievens/Smith/Dawson/Pose apparatus can assign a priority arrangement of a plurality of changing methods, where the assignment is made by the target user. In addition, the motivation for combining Pose’s method with Lievens’, modified by Smith/Dawson’s, apparatus would have been to give users of the apparatus more control over changes made to user objects by allowing them to assign a measure of importance to changes that can be made to the appearance of objects in the virtual environment. 
RE Claim 7, Lievens/Smith/Dawson/Pose discloses the information processing apparatus according to claim 6, and Dawson also teaches the relationship data acquiring section further acquires a display permission policy prescribing a changing method, with which the browsing user permits display, of the plurality of changing methods, and the object changing section changes the external appearance of the user object by the method selected from the plurality of changing methods on a basis of both the disclosure permission policy and the display permission policy (Dawson: [0027], “A viewing avatar/user may also hold one or more viewer-preference keys … for example, a wife may select a certain haircut or outfit when viewing her husband”, [0029], describing a situation where a viewing avatar (e.g. browsing user) may have permission to change the appearance of a target avatar (e.g. Smith’s target user object), and then change the appearance of the target 
Therefore, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Dawson’s method of enabling a user to manually make a change in appearance with Lievens/Smith/Dawson/Pose’s apparatus comprising a method of displaying graphical elements so the combined Lievens, modified by Smith/Dawson/Pose, apparatus enables a browsing user to manually make a change in appearance of a target user object, therein allowing said browsing user to customize displayed avatar information to her liking.

Claim 8 is rejected under U.S.C. 103 as being unpatentable over Lievens, in view of Smith, and further in view of Hamilton II et al (US 2010/0107084 A1; Hamilton II).
RE Claim 8, Lievens/Smith teaches the information processing apparatus according to claim 1.
Still, even though Lievens/Smith fails to expressly disclose,
Hamilton II (in the field of reducing computer resources in a virtual universe) teaches an object changing section changes the external appearance of the user object depending on at least one of a processing load of the information processing apparatus, and a load of a communication network in which data associated with the user object after the change is transmitted (Hamilton II: figs. 3A-3C, illustrating a reduction in resolution associated with an avatar; [0005], “One aspect of the invention provides a method of reducing use of a computer resource, the method comprising: monitoring a user's interaction with a virtual universe ... determining whether a computer resource allocated to the user should be reduced; and in the case that the computer resource should be reduced, reducing the computer resource”, [0028-0029], “One or more computer resources are reduced at G ... The degree of reduction depends, too, on the particular resource, but may also depend on the period of idleness and/or the user's past computer activities … Various other methods of reducing a computer resource allocated to the user are possible. Non-limiting examples include changing the representation of the user's avatar from color to black and white, reducing the size of the user's avatar, reducing the 
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Hamilton II’s method of changing an external appearance of an avatar based on a processing load of a computational machine with Lievens’, modified by Smith’s, information processing apparatus, comprising a method of displaying avatar information so the combined Lievens/Smith/Hamilton II information processing apparatus can save power while the browsing user is not fully engaged with the virtual universe, and is attending to other business (Hamilton II, [0003]).

Claims 10-11 and 13 are rejected under U.S.C. 103 as being unpatentable over Lievens, in view of Smith, and Finn, and further in view of Pose.
RE Claim 10, Lievens/Smith teaches the information processing apparatus according to claim 9, but even though Lievens/Smith does not appear to expressly disclose,
Finn teaches deforming the external appearance of a user object in accordance with a plurality of rules, wherein the plurality of rules are assigned by the user object (Finn: fig. 3, ‘rule’ column; [0032-0033], modification/deformation of avatar appearance using a ‘rules’ engine to customize the appearance of the avatar/object), and
suggests rules are assigned a given order of priority (Finn: [0031], customizing the appearance of an object based on ‘likes and preferences’ associated with a target object), but does not appear to teach it.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Finn’s method of deforming the external appearance of a user object with rules assigned by the user object with Lievens/Smith apparatus comprising a user object associated with a target object so the combined Lievens/Smith/Finn apparatus can deform the external appearance of the user object in accordance with a plurality of rules, wherein the plurality of rules are assigned by the user object. Additionally, the motivation for combining Finn’s method with Lievens/Smith apparatus would have been to make it easier for users of the apparatus to implement their own changes to 
Remaining, however, although Lievens/Smith/Finn fails to expressly disclose,
Pose teaches the concept of prioritized rendering of graphical models such that elements are assigned a given order of priority (Pose: col. 27:13-19, “rendering takes advantage of the fact that not all objects need to be updated at the same rate. By sorting the objects into a priority order based on their required update rates, the most important changes in object appearance can be rendered first, thus guaranteeing that if perchance there is insufficient rendering capacity the best possible result has been achieved”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Pose’s method of assigning a given order of priority to rendering elements with Lievens/Smith/Finn’s apparatus comprising a target object and a method of deforming the external appearance of a user object using a plurality of rules, thereafter allowing the combined apparatus to deform the external appearance of the user object in accordance with a plurality of rules, wherein the plurality of rules are assigned a given order of priority by the target object. Further, the motivation for combining Pose’s method with Lievens/Smith/Finn’s apparatus would have been obtain the best possible rendered object in the event rendering capacity is limited (Pose, col. 27).
RE Claim 11, Lievens/Smith discloses the information processing apparatus according to claim 9.
Further, the remaining limitations recited in claim 11 are substantially similar in scope with corresponding limitations recited in claim 10 (the difference being ‘changing a shape of the user object’ and ‘deforming the external appearance of the user object’) and are, therefore, rejected under the same rationale.
RE Claim 13, Lievens discloses an information processing method (Lievens: [0007], “Methods are provided for configuring a chameleon avatar in response to data associated with a target avatar within a virtual universe”) comprising: acquiring external appearance information associated with external appearance of a target user (Lievens: fig. 1, ‘identify 3d object to be censored’, and fig. 5a, illustrating an image of two people; [0022-0023], “A 3D image, for being displayed on a 3D screen, of which some content part is to be censored, is first undergoing a search for identifying this content to be censored ... Once the object to be 
In addition, the remaining limitations recited in claim 13 are substantially similar in scope with corresponding limitations recited in claim 10 and are, therefore, rejected under the same rationale.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Smith, Hardy and Pose in combination with previously cited prior art are now relied upon for amended limitations.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Miyazaki et al (US 2016/0134938 A1; set user object information from a target user object – see fig. 6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F VALDEZ/Examiner, Art Unit 2611